IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                   April 4, 2008
                                 No. 07-20142
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LEWIS GILMORE HURST

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 4:04-CR-355-ALL


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Lewis Gilmore Hurst has appealed his conviction of three counts of bank
robbery by force, violence, and intimidation (counts 1, 4, and 7), three counts of
using, carrying, and brandishing a firearm during the commission of a crime of
violence (counts 2, 5, and 8), and three counts of being a felon in possession of a
firearm (counts 3, 6, and 9). After the district court refused to permit Hurst to
present an insanity defense, Hurst maintained his not guilty plea, stipulated to



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20142

the facts alleged by the Government in the indictment, and was convicted by the
district court following a bench trial.
      Hurst contends that his inculpatory stipulation was tantamount to a guilty
plea and should have been accompanied by the protections of FED. R. CRIM. P. 11.
Because this issue was not asserted below, our review is for plain error. See
United States v. Castro-Trevino, 464 F.3d 536, 541 (5th Cir. 2006). The issue
raised by Hurst was rejected by the court in United States v. Robertson, 698 F.2d
703, 704-10 (5th Cir. 1983). Hurst has not shown that Robertson should be
distinguished or that his substantial rights were affected by any error in
accepting his inculpatory stipulation. See Castro-Trevino, 464 F.3d at 541. The
district court’s judgment is AFFIRMED.




                                          2